DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 Claims 1-9 are pending in this office action. 

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  

Information Disclosure Statement
4.	Information disclosure statement (IDS), submitted July 6, 2021, has been received and considered by the examiner. 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Akimoto (US 2009/0087717 A1) in view of Ikeda et al. (US 2020/0251765 A1).
With regard to Claim 1, Akimoto discloses in Figures 4-5, a method of producing a fuel cell stack (23) formed by stacking a plurality of power generation cells (10), the power generation cells (10) each comprising: a first metal separator (18) provided on one surface of a membrane electrode assembly (19), and a second metal separator (18) provided on another surface of the membrane electrode assembly (19) (paragraphs 0029-0033), the method comprising: a stacking step of stacking the plurality of power generation cells (10) together to obtain the fuel cell stack (23); and a pressure medium supplying step of supplying pressure medium to a coolant flow field (26) formed between the first metal separator (18) and the second metal separator (18) (paragraphs 0049-0052), wherein, in the pressure medium supplying step, the pressure medium is supplied at a supply pressure of not less than a supply pressure of a coolant supplied to the coolant flow field during normal operation of the fuel cell stack, or in a state close to the state in which the fuel cell is actually used (paragraph 0063).  Akimoto does not specifically disclose a bead seal provided on a surface of each of the first metal separator and the second metal separator facing the membrane electrode assembly and protruding toward the membrane electrode assembly; and a seal member interposed between a top part of the bead seal and the membrane electrode assembly.
Ikeda et al. disclose a method of producing a fuel cell stack (10) formed by stacking a plurality of power generation cells (20), the power generation cells (20) each comprising: a first metal separator (32) provided on one surface of a membrane electrode assembly (30), and a second metal separator (34) provided on another surface of the membrane electrode assembly (30) (paragraph 0021, 0026-0027); first seal line (48) including a first bead seal (50) and a first resin member (52), provided on a surface of each of the first metal separator (32) and the second metal separator (34) facing the membrane electrode assembly (30) and protruding toward the membrane electrode assembly (30) (paragraph 0034); and a seal member, called a first seal part (72a, 72b), interposed between a top part of the bead seal (48, 50, 52) and the membrane electrode assembly (30) (paragraphs 0034-0062; See Figure 2).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the rat to modify the fuel cell stack of Akimoto to include a bead seal provided on a surface of each of the first metal separator and the second metal separator facing the membrane electrode assembly and protruding toward the membrane electrode assembly; and a seal member interposed between a top part of the bead seal and the membrane electrode assembly, because Ikeda et al. teach that this configuration allows for an air-tight and liquid-tight fuel cell to achieve a desired sealing performance (paragraphs 0006, 0032, 0035).
With regard to Claim 2, Ikeda et al. disclose wherein the fuel cell stack (10) comprises an insulating plate, called an inner insulator (64a), provided at an end of the plurality of power generation cells (20) in the stacking direction; and in the stacking step, the seal member (72a, 72b) provided on the top portion of the bead seal (48, 50, 52) of the first metal separator (32) or the second metal separator (34) which is the closest to the insulating plate (64a) is in contact with the insulating plate (64a) (paragraphs 0045-0051; See Figure 2). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the rat to modify the fuel cell stack of Akimoto to include an insulating plate provided at an end of the plurality of power generation cells in the stacking direction; and in the stacking step, the seal member provided on the top portion of the bead seal of the first metal separator or the second metal separator which is the closest to the insulating plate is in contact with the insulating plate, because Ikeda et al. teach that this configuration allows for an air-tight and liquid-tight fuel cell to achieve a desired sealing performance (paragraphs 0006, 0032, 0035).
With regard to Claim 3, Akimoto discloses in Figures 4-5, wherein a pressure oriented in the stacking direction of the power generation cells (10) is inherently applied to the seal member by the pressure medium supplied to the coolant flow field since the coolant flow field and seal member are all part of the fuel cell stack receiving the pressure (paragraphs 0049-0052).
With regard to Claim 4, Akimoto discloses in Figures 4-5, wherein, in the pressure medium supplying step, at least the seal member is inherently heated since the coolant flow field and seal member are all part of the fuel cell stack receiving the pressure medium (paragraphs 0049-0052).. 
With regard to Claim 5, Akimoto discloses in Figures 4-5, wherein the temperature of the pressure medium is measured by an inherent temperature measurement instrument, and heating is controlled based on the measured temperature of the pressure medium which is heated to approximately 80 to 100 degrees Celsius (paragraph 0049).
With regard to Claim 6, Akimoto discloses in Figures 4-5, wherein, in the pressure medium supplying step, hot water is supplied as the pressure medium (paragraphs 0049-0051). 
With regard to Claim 7, Akimoto discloses in Figures 4-5, wherein the temperature of the hot water is measured by the inherent temperature measurement instrument, and heating of the hot water is controlled based on the measured temperature of the hot water which is heated to approximately 80 to 100 degrees Celsius (paragraph 0049). 
With regard to Claim 8, Akimoto discloses in Figures 4-5, wherein, in the pressure medium supplying step, a hot air is brought into contact with the fuel cell stack (23) (paragraph 0051). 
With regard to Claim 9, Akimoto and Ikeda et al. do not specifically disclose wherein the pressure medium is supplied at the supply pressure of 1.1 to 3 times larger than the supply pressure of the coolant during the normal operation of the fuel cell stack, however, before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to supply the pressure medium at the supply pressure of 1.1 to 3 times larger than the supply pressure of the coolant during the normal operation of the fuel cell stack, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/           Primary Examiner, Art Unit 1725